Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to Applicant’s request for continued examination which was filed on 10/12/2022 and has been entered. Claims 1, 4, 5, 11, 14 and 15 have been amended. Claims 2, 3, 12 and 13 have been cancelled. No claims have been added. Claims 1, 4-11, 14-20 are pending in this application, with claims 1 and 11 being independent.
	
	
Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,036,708 (“Oozeki”) in view of CN 106126231 (“Yang”).

Regarding claim 1, Oozeki discloses a message processing method, applied to a terminal device having a modem (mobile communication terminal 100), the method comprising: 
maintaining a normal communication connection state after the modem crashes (col. 6, line 1-5, the instantaneous disconnection of the card is restored without displaying the alarm by using a simple configuration and unpleasantness is not imposed to the user), and 
prohibiting notification of a modem crash message to a user by: monitoring a state of a SIM card, and prohibiting issuance of a SIM card abnormal message when it is monitored that the SIM card is abnormal; wherein the state of the SIM card comprises a state that the SIM card is in a card slot (col. 5, line 59-67,-the interruption detecting module 110 detects the inserted state of the SIM card by using the SIM inserted state detection signal 210, the SIM communication controller 111 determines presence or absence of the removal or replacement of the SIM card by determining presence or absence of the ATR signal of the SIM card and conducting the SIM card collation; and if neither the removal nor the replacement has occurred, the normal operation is continuously conducted; therefore, at occurrence of instantaneous disconnection of the SIM card, it is possible to continue the normal operation without notifying an alarm to the user).
Oozeki discloses prohibiting issuance of a SIM card abnormal message when it is monitored that the SIM card is abnormal by prohibiting record of a SIM card drop message (step ST310 detection of SIM card interruption without displaying the error alarm on the display) but does not specify prohibiting notification of the SIM card drop message to a status bar when it is monitored that the SIM card is dropped. 
In a similar field of endeavor, Yang discusses a method to provide status bar message notice control. The method includes receiving application program control information and determining whether to allow the terminal to allow status bar notification pop-up according to the determination based on importance. The important degree of the status bar notifications can be for example based on predetermined keyword, prior treatment situation, or user settings.  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the “prohibiting of an error alarm on the display” in the invention of Oozeki to include prohibiting notification of the SIM card drop message to a status bar as disclosed by Yang because both methods solve the same problem of the terminal receiving unnecessary and redundant notifications affecting the user experience.

Regarding claim 19, Oozeki in view of Yang discloses a non-transitory computer-readable storage medium stored thereon instructions executed by a processor to implement the message processing method according to claim 1 (Oozeki, col. 4, lines 1-6).  

Regarding claim 20, Oozeki discloses a mobile terminal (fig. 1, mobile communication terminal 100) implementing the method according to claim 1, wherein the mobile terminal is configured to: by maintaining the normal communication connection state after the modem crashes, ensure that the user continues to use services of the mobile terminal normally to avoid the interruptions; and resume normal operation after the modem is restarted, thereby preventing the user from perceiving that the modem has ever crashed  (col. 5, line 59-67, if neither the removal nor the replacement has occurred, the normal operation is continuously conducted; therefore, at occurrence of instantaneous disconnection of the SIM card, it is possible to continue the normal operation without notifying an alarm to the user).  

Regarding claim 11, Oozeki discloses a message processing apparatus (Fig. 2, structure of control module 103), applied to a terminal device comprising a modem (Fig. 1, mobile communication terminal 100), the apparatus comprising: 
a memory device configured to store instructions; and a processor configured to invoke the instructions stored in the memory (col. 4, lines 7-15) to execute operations including: monitoring a running state of the modem, and restarting the modem when it is detected that the modem crashes (col. 2, lines 55-63, if a response signal from the card is absent, the judge unit can repeatedly conduct an operation, in which power to the card is turned off, power is turned on again, reset processing is executed, and then presence or absence of the response signal is confirmed again, for a fixed period of time until the response signal is present); and 
maintaining a normal communication connection state after the modem crashes (col. 6, line 1-5, the instantaneous disconnection of the card is restored without displaying the alarm by using a simple configuration and unpleasantness is not imposed to the user), and 
prohibiting notification of a modem crash message to a user by: monitoring a state of a SIM card, and prohibiting issuance of a SIM card abnormal message when it is monitored that the SIM card is abnormal; wherein the state of the SIM card comprises a state that the SIM card is in a card slot (col. 5, line 59-67,-the interruption detecting module 110 detects the inserted state of the SIM card by using the SIM inserted state detection signal 210, the SIM communication controller 111 determines presence or absence of the removal or replacement of the SIM card by determining presence or absence of the ATR signal of the SIM card and conducting the SIM card collation; and if neither the removal nor the replacement has occurred, the normal operation is continuously conducted; therefore, at occurrence of instantaneous disconnection of the SIM card, it is possible to continue the normal operation without notifying an alarm to the user).
Oozeki discloses prohibiting issuance of a SIM card abnormal message when it is monitored that the SIM card is abnormal by prohibiting record of a SIM card drop message (step ST310 detection of SIM card interruption without displaying the error alarm on the display) but does not specify prohibiting notification of the SIM card drop message to a status bar when it is monitored that the SIM card is dropped. 
In a similar field of endeavor, Yang discusses a method to provide status bar message notice control. The method includes receiving application program control information and determining whether to allow the terminal to allow status bar notification pop-up according to the determination based on importance. The important degree of the status bar notifications can be for example based on predetermined keyword, prior treatment situation, or user settings.  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the “prohibiting of an error alarm on the display” in the invention of Oozeki to include prohibiting notification of the SIM card drop message to a status bar as disclosed by Yang because both methods solve the same problem of the terminal receiving unnecessary and redundant notifications affecting the user experience.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,036,708 (“Oozeki”) in view of CN 106126231 (“Yang”) and further in view of CN 102098390 (“Gu et al.”).

Regarding claims 4 and 14, Oozeki in view of Yang does not specify the message processing wherein the state of the SIM card comprises a SIM card network state; and the prohibiting issuance of a SIM card abnormal message when it is monitored that the SIM card is abnormal comprises: prohibiting notification of a message indicating that the SIM card is in the network but there is no service to a status bar when it is monitored that the SIM card is in the network but there is no service.  
	However, a state of the SIM card comprises a network connectivity state is well-known in the art, for example, Gu et al. discloses a card loss recovery method of cellular phone SIM card, comprising the steps as follows: A, when data transmission fails (SIM card is lost) due to interference to electric signal of the cellular phone SIM card, the whole cellular phone system does not restart but cuts the power of the SIM card and then powers the SIM card again, with the purpose of restarting access and network connection of SIM card (abstract).
	Thus, a person of ordinary skill in the art before the effective filing date of the claimed invention would recognize SIM card network state as a failure condition when combined with the teachings of Oozeki in view of Yang does not specify to arrive at the claimed invention for recognizing a network connection is not possible and preventing a notification message.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,036,708 (“Oozeki”) in view of CN 106126231 (“Yang”) and further in view of U.S. Publication No. 2012/0246524 (“Thomas et al.”).

Regarding claims 5 and 15, Oozeki in view of Yang does not specify the message processing wherein the state of the SIM card comprises a SIM card signal strength state; and the prohibiting issuance of a SIM card abnormal message when it is monitored that the SIM card is abnormal comprises: prohibiting notification of an invalid signal strength message to a status bar when the invalid signal strength is monitored.  
	In a similar field of endeavor, Thomas et al. discloses a diagnostic module may be programmed to detect a diagnostic condition in the corresponding wireless node. A diagnostic condition may be detected when, for example, there is lost or reduced signal strength ([0018]). 
	Thus, a person of ordinary skill in the art before the effective filing date of the claimed invention would recognize signal strength as a failure condition when combined with the teachings of Oozeki in view of Yang to arrive at the claimed invention for recognizing a network connection is not possible and preventing a notification message.

Claims 6-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,036,708 (“Oozeki”) in view of CN 106126231 (“Yang”) and further in view of U.S. Publication No. 2011/0201327 (“Kaul”).

Regarding claims 6 and 16, Oozeki in view of Yang discloses the message processing method according to claim 1, wherein the maintaining a communication connection state (fig. 4, ST410, normal operation) but does not specify prohibiting notification of a modem crash message to a user comprises: prohibiting prompt of the user being unable to make a call when the user makes a call.  
In a similar field of endeavor, Kaul discloses a method of maintaining a communication connection state, and prohibiting notification of a modem crash message to a user including prohibiting prompt of the user being unable to make a call when the user makes a call ([0022] On smart phones devices implementing a HEMSTY protocol, the visual and actual indications of a crash, may be prevented, [0011] including in ongoing calls).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include prohibiting of a call fail message in the invention of Oozeki in view of Yang as part of maintaining “normal operation” in order to prevent poor user experience when the SIM card is being instantaneously reset.

Regarding claims 7 and 17, Oozeki in view of Yang and Kaul discloses the message processing method and apparatus further comprising: maintaining the call in a waiting state, not establishing a connection between the call and the modem, and enabling the call to establish a connection with the modem after the modem is restarted successfully (Kaul, [0011] implement protocol that helps to preserve wireless data connections despite critical system component or daemon failure. For example, maintaining a wireless connection when a Host Telephony Interface Layer stack (TIL) or a data wide area network (WAN) stack crashes or resets during active wireless data communication sessions).

Regarding claim 8, Oozeki in view of Yang discloses the message processing method according to claim 1, wherein the maintaining a communication connection state (fig. 4, ST410, normal operation) but does not specify prohibiting notification of a modem crash message to a user comprises: prohibiting prompt of the user being unable to make a call when the user makes a call.  
In a similar field of endeavor, Kaul discloses a method of maintaining a communication connection state, and prohibiting notification of a modem crash message to a user including maintaining a mobile data connection available state, and prohibiting issuance of a mobile data disconnection message (Kaul, [0022] On smart phones devices implementing a HEMSTY protocol, the visual and actual indications of a crash, may be prevented by [0011] implement protocol that helps to preserve wireless data connections despite critical system component or daemon failure. For example, maintaining a wireless connection when a Host Telephony Interface Layer stack (TIL) or a data wide area network (WAN) stack crashes or resets during active wireless data communication sessions). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include prohibiting of a call fail message in the invention of Oozeki in view of Yang as part of maintaining “normal operation” in order to prevent poor user experience when the SIM card is being instantaneously reset.

Regarding claim 9, Oozeki in view of Yang and Kaul discloses the message processing method according to claim 8, further comprising: caching a data packet waiting to be uploaded through a mobile data connection, and uploading the data packet through the re-established mobile data connection after the modem is restarted successfully (Kaul, [0045] the HEMSTY logic may preserve a non-disruptive voice or data session with the network as long as the physical voice and data channels were acquired at one end of the spectrum, and, preserve the notion of continuity to the user, in terms of what they perceive and how the system behaves to their inputs at the time of the crash and recovery).

Regarding claim 10, Oozeki in view of Yang and Kaul discloses the message processing method according to claim 9, further comprising: determining whether the modem is restarted successfully after the modem crashes for a predetermined time, and notifying a user of the modem crash message if the modem fails to be restarted successfully (Oozeki, col. 2, lines 57-63, the presence or absence of the response signal is confirmed again, for a fixed period of time until the response signal is present).

Regarding claim 18, Oozeki in view of Yang discloses the message processing method according to claim 11, wherein the maintaining a communication connection state (fig. 4, ST410, normal operation) but does not specify prohibiting notification of a modem crash message to a user comprises: prohibiting prompt of the user being unable to make a call when the user makes a call.  
In a similar field of endeavor, Kaul discloses a method of maintaining a communication connection state, and prohibiting notification of a modem crash message to a user including maintain a mobile data connection available state, and prohibiting issuance of a mobile data disconnection message (Kaul, [0022] On smart phones devices implementing a HEMSTY protocol, the visual and actual indications of a crash, may be prevented by [0011] implement protocol that helps to preserve wireless data connections despite critical system component or daemon failure. For example, maintaining a wireless connection when a Host Telephony Interface Layer stack (TIL) or a data wide area network (WAN) stack crashes or resets during active wireless data communication sessions); and
cache a data packet waiting to be uploaded through a mobile data connection, and uploading the data packet through the re-established mobile data connection after the modem is restarted successfully (Kaul, [0045] the HEMSTY logic may preserve a non-disruptive voice or data session with the network as long as the physical voice and data channels were acquired at one end of the spectrum, and, preserve the notion of continuity to the user, in terms of what they perceive and how the system behaves to their inputs at the time of the crash and recovery).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include prohibiting of a call fail message in the invention of Oozeki in view of Yang as part of maintaining “normal operation” in order to prevent poor user experience when the SIM card is being instantaneously reset.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652